DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment and Response to Remarks
This action is issued in response to the amendment filed on August 26, 2022. Claims 1-3, 5, 7-10, 12-17 and 19-24 are currently pending and have been fully examined. Claims 4, 6, 11 and 18 have been cancelled by Applicant, and claim 24 is newly added. 
With respect to the 112 rejections, Applicant’s remarks and amendment were persuasive and as a result the rejections were withdrawn.
With respect to the 103 rejections, Applicant is of the opinion that the amendments overcome the prior art. The applicant states that claim 1 relates to digital credentials in the context of eLearning programs. The examiner respectfully disagrees and notes that the context in which a credential is achieved is out of the scope of the claims. The examiner notes that claim amendment “…digital credential representing an achievement certification in an interactive training or eLearning course for an educational institution…” does not further limit the scope of the claim, because the amendment merely describes a credential and how it has been achieved. 
The examiner further notes that Hermann et al., at least in ([0025], [0029]-[0030], [0052]) teaches digital credentials associated with an educational institution or professional training organization. 
With respect to the newly added claim 24, the claim limitations are similar to the recitations in claims 21 and 22 and therefore are rejected by the same art.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5, 7-10, 12-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Meijer et al. (US Patent Publication No. 2008/0083025), in view of Hermann et al. (US Patent Publication No. 2006/0155636).
With respect to claims 1, 8 and 15, Meijer et al. teach:
receive, in response to receiving a request from the client device as a user input, data identifying: a digital credential offering associated with a first type of digital credential… and a first credential receiver associated in the data store with a user profile, the user profile including a skills profile … (user identity and license rights are determined based on an input, FIG. 3, [0008], [0033]-[0037], [0046]-[0047], [0053], [0060], [0072])
determine a plurality of field data objects… (license information 208, [0054]-[0055], [0059], [0069]-[0072])
retrieve value data associated with each of the determined plurality of field data objects; (license information 208, [0054]-[0055], [0059], [0069]-[0072])
output the computed value for the first type of digital credential as a graphical user interface (GUI) generated by the digital credential platform server and displayed on the client device, … ([0047], [0051], [0060], [0098])
Further, with respect to claim 1, Meijer et al. teach:
a data store coupled to a network of computing devices; (FIGs. 12, 13 , [0093]-[0108])
a client device coupled to the network; (FIGs. 12, 13 , [0093]-[0108])
a digital credential platform server coupled to the network and configured to compute digital credential values for credential receivers, the digital credential platform server further comprising a processing unit comprising one or more processors, one or more network interfaces, and memory coupled with and readable by the processing unit and storing therein a set of instructions which, when executed by the processing unit… (FIGs. 12, 13 , [0093]-[0108])
In addition, with respect to claim 15, Meijer et al. teach:
a non-transitory computer-readable medium, having instructions stored therein, which when executed by a computing device cause the computing device to perform a set of operations… (FIGs. 12, 13 , [0093]-[0108])
Meijer et al. do not explicitly teach:
…representing an achievement certification in an interactive training or eLearning course for an educational institution…
…a plurality of educational qualifications, and a digital credentials portfolio earned by the first credential receiver;
…field data objects associated with a technical field of the first type of digital credential,
…the plurality of field data objects including a plurality of job market factors including a plurality of employment data and a plurality of job listing data… 
compute a value comprising a first potential market value for the first type of digital credential and a second potential market value for an updated skills profile, based on the retrieved value data associated with the field data objects, and at least one user profile data from the user profile; 
However, Hermann et al. teach:
…representing an achievement certification …for an educational institution… ([0025], [0029]-[0030], [0052]) 
The examiner notes that the claim recitation “…credential representing an achievement certification…for an educational institution” indicates non-functional descriptive material and does not further limit the scope of the claim.
…a plurality of educational qualifications, and a digital credentials portfolio earned by the first credential receiver; ([0026]-[0030], [0041]-[0042], [0047]-[0049], [0052]-[0056], [0061]-[0062]) 
…field data objects associated with a technical field of the first type of digital credential, ([0026]-[0030], [0041]-[0042], [0047]-[0049], [0052]-[0056], [0061]-[0062]) 
…the plurality of field data objects including a plurality of job market factors including a plurality of employment data and a plurality of job listing data… ([0026]-[0030], [0041]-[0042], [0047]-[0049], [0052]-[0056], [0061]-[0062]) 
compute a value comprising a first potential market value for the first type of digital credential and a second potential market value for an updated skills profile, based on the retrieved value data associated with the field data objects, and at least one user profile data from the user profile; (determining market value and hiring priorities based on candidate profiles [0026]-[0030], [0041]-[0042], [0047]-[0049], [0052]-[0056], [0060]-[0062], [0064]) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the recruiting system of Hermann et al. which includes various data items such a market value, candidate profile, job listings, and qualification matching, into the resource management system of Meijer et al., in order to provide credential analysis and match candidates with positions based on qualifications (Hermann et al., Abstract, [0009])
Meijer et al., and Hermann et al. do not explicitly teach:
…an interactive training or eLearning course…
However, the examiner notes that the claim recitation indicate non-functional descriptive material that describes how a digital credential has been initially achieved. The claim recitation does not further limit the scope of the claim, because the fact of how a credential is achieved is out of the scope of the claim.
With respect to claims 2, 9, and 16, Meijer et al., and Hermann et al. teach the limitations of claims 1, 8, and 15.
Moreover, Hermann et al. teach:
wherein the computation of the value for the first type of digital credential is based on characteristics of the first credential receiver. ([0026]-[0030], [0041]-[0042], [0047]-[0049], [0052]-[0056], [0060]-[0062], [0064]) 
With respect to claims 3, 10 and 17, Meijer et al., and Hermann et al. teach the limitations of claims 2, 9, and 16.
Moreover, Hermann et al. teach:
retrieving one or more digital credentials issued to the first credential receiver; wherein determining the plurality of field data objects comprises determining a set of field data objects within a field data store that are associated with both the first type of digital credential and the one or more digital credentials issued to the first credential receiver. (matching user qualifications with the positions [0026]-[0032], [0041]-[0042], [0047]-[0049], [0052]-[0056], [0060]-[0062], [0064]) 
With respect to claims 5, 12 and 19, Meijer et al., and Hermann et al. teach the limitations of claims 1, 8, and 15.
Moreover, Meijer et al. teach:
determining a location associated with the first credential receiver, wherein the computation of the value for the first type of digital credential is further based on the location associated with the first credential receiver. ([0035], [0049], [0059], [0061], [0087])
With respect to claims 7 and 14, Meijer et al., and Hermann et al. teach the limitations of claims 1, and 8.
Moreover, Meijer et al. teach:
determine one or more physical condition characteristics of the first credential receiver, wherein the computation of the value for the first type of digital credential is further based on the determined physical condition characteristics of the first credential receiver. ([0035], [0049], [0059], [0061], [0087])
With respect to claims 13 and 20, Meijer et al., and Hermann et al. teach the limitations of claims 1, 8, and 15.
Moreover, Hermann et al. teach:
determining a set of traits of the first credential receiver, wherein the computation of the value for the first type of digital credential is further based on the determined set of traits of the first credential receiver. (qualifications [0026]-[0030], [0041]-[0042], [0047]-[0049], [0052]-[0056], [0060]-[0062], [0064]) 

Claims 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Meijer et al., in view of Hermann et al., further in view of Coletta et al. (US Patent Publication No. 2017/0344927).
With respect to claim 21, Meijer et al. and Hermann et al. teach the limitations of claim 1.
Meijer et al. and Hermann et al. do not explicitly teach:
determine a current skills profile for the first credential receiver, 
determine the updated skills profile for the first credential receiver based on an assumption that the first credential receiver earned the digital credential offering.
However, Coletta et al. teach:
determine a current skills profile for the first credential receiver, ([0023])
determine the updated skills profile for the first credential receiver based on an assumption that the first credential receiver earned the digital credential offering. ([0066], [0070]-[0071])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the employee skill management system, as taught by Coletta, into the resource qualification management system of Meijer et al., and Hermann et al., in order to enable updating skill profiles based on updated proficiency levels.  (Coletta et al., Abstract, [0004])
With respect to claim 22, Meijer et al., Hermann et al. and Coletta et al. teach the limitations of claim 21.
Moreover, Coletta et al. teach:
the computed value for the first type of digital credential represents a change in market value of the skills profile of the first credential receiver between the current skills profile for the first credential receiver and the updated skills profile for the first credential receiver. (value associated with a particular skill proficiency level [0052], [0071])
With respect to claim 23, Meijer et al., Hermann et al. and Coletta et al. teach the limitations of claim 21.
Moreover, Coletta et al. teach:
determine the current skills profile of the first credential receiver by aggregating a level of the skills profile of the first credential receiver in different technical skill areas based on at least the digital credentials portfolio earned by the first credential receiver. ([0023], [0061], [0069], [0071])
In addition, Hermann et al. teach:
determine the current skills profile of the first credential receiver by aggregating a level of the skills profile of the first credential receiver in different technical skill areas based on at least the digital credentials portfolio earned by the first credential receiver. ([0030], [0052])
With respect to claim 24, Meijer et al. and Hermann et al. teach the limitations of claim 1.
Moreover Hermann et al. teach: 
wherein the computed value is associated with an estimated change in market value for the first credential receiver… ([0026]-[0030], [0041]-[0042], [0047]-[0049], [0052]-[0056], [0060]-[0062], [0064])
Meijer et al. and Hermann et al. do not explicitly teach:
that would result from the first credential receiver obtaining the digital credential offering.
However, Coletta et al. teach:
that would result from the first credential receiver obtaining the digital credential offering. (training recommendation that when completed increase a skill proficiency level  [0062]-[0063], [0066], [0070]-[0071])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the employee skill management system, as taught by Coletta, into the resource qualification management system of Meijer et al., and Hermann et al., in order to enable updating skill profiles based on updated proficiency levels.  (Coletta et al., Abstract, [0004])

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMA ASGARI whose telephone number is (571)272-2037. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571)272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIMA ASGARI/Examiner, Art Unit 3685                                                                                                                                                                                                        
/STEVEN S KIM/Primary Examiner, Art Unit 3685